Opinion issued January 20, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–01092–CV




JUDY A. KING AND ALL OCCUPANTS, Appellants

V.

US BANK, Appellee




On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 822166




MEMORANDUM OPINIONAppellants Judy A. King and All Occupants have neither established indigence,
nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless indigent), 20.1 (listing requirements for establishing indigence); see
also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004)
(listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of
appeals).  After being notified that this appeal was subject to dismissal, appellant
Judy A. King and All Occupants did not adequately respond.  See Tex. R. App. P. 5
(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.